Title: To Thomas Jefferson from William Small, 25 June 1806
From: Small, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Yard June 25th 1806
                        
                        This encroachment I hope may not be thought premature, when the subject is considered—The Cheif majistrate
                            of a Great Republick, whose time is divided, & subdivided in rendering benifits to sience and society, Wherether applied, in it’s more exalted refinements, or the lower grades, and Where it may be virteously apply’d. As this virteous carrier
                            must afford little scope (particularly when so followed up) for triffling; excuse me coming to the point—
                        Have with Anxiety traced the retirement of a Widow
                                Ballic whose numerous offspring have been so far reared 
                            under your fostering hand—I had almost said, Heaven fledged wing, and are now arrived at that time of life, when
                            protection is doubly necesary—Guardian Angels are said not to desert in time of sharp trial—In short with the females,
                                there is a Son now sixteen years old,—and if possesed of equal talents, (altho untutor’d) with
                            his late father, he might be rendered an usfull member of society—And as the Widow with gratefull tiars mentioned the lov’d name of
                           
                      I hope some little arrangements might be made to procure
                            their mutual happyness, and as your assistance may be necesary, pray let it have a hearing—please over
                        Your advise is nesesary, and dictated too by your Philanthropick mind. The result may be to your wish I am,
                            Sir, with perfect consideration Yours assuredly
                        
                            Willm. Small
                            
                        
                    